Exhibit 10.4

 

January 3, 2000

 

Mr. Philippe Gouby

 

Dear Philippe

 

1. This agreement shall be binding immediately upon its execution and delivery,
but it shall not be operative unless and until there has been a Change in
Control of Arch Chemicals, Inc. (the “Company”), as defined below. In the event
that this agreement shall not have become operative by July 30, 2004, it shall
not thereafter become operative or be of any force or effect, notwithstanding
the occurrence of a Change in Control, unless the Board of Directors of the
Company shall have taken action expressly to reapprove this agreement.

 

2. For purposes of this agreement, the following definitions apply:

 

  (a) “Change in Control” means:

 

  (i) the Company ceases to be, directly or indirectly, owned of record by at
least 1,000 stockholders;

 

  (ii) a person, partnership, joint venture, corporation or other entity, or two
or more of any of the foregoing acting as a “person” within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Act”),
other than the Company, a majority-owned subsidiary of the Company or an
employee benefit plan (or the plan’s related trust) of the Company or such
subsidiary, become(s) the “beneficial owner” (as defined in Rule 13d-3 under
such Act) of 20% or more of the then outstanding voting stock of the Company;

 

  (iii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the



--------------------------------------------------------------------------------

Company’s Board of Directors (together with any new Director whose election by
the Company’s Board of Directors or whose nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors then in
office;

 

  (iv) all or substantially all of the business of the Company is disposed of
pursuant to a merger, consolidation or other transaction in which the Company is
not the surviving corporation or the Company combines with another company and
is the surviving corporation (unless the shareholders of the Company immediately
following such merger, consolidation, combination, or other transaction
beneficially own, directly or indirectly, more than 50% of the aggregate voting
stock or other ownership interests of (x) the entity or entities, if any, that
succeed to the business of the Company or (y) the combined company); or

 

  (v) approval by the Company’s shareholders of (x) a sale of all or
substantially all the assets of the Company or (y) a liquidation or dissolution
of the Company.

 

  (b) “Cause” means your willful and continued failure to substantially perform
your duties; your willful engaging in gross misconduct significantly and
demonstrably financially injurious to the Company; or your willful misconduct in
the course of your employment which is a felony or fraud. No act or failure to
act on your part will be considered “willful” unless done or omitted not in good
faith and without reasonable belief that the action or omission was in the
interests of the Company or not opposed to the interests of the Company.

 

  (c) “Company” includes, except for purposes of paragraph 2(a)(iv) above, a
successor of Arch Chemicals, Inc. (whether direct or indirect) by acquisition of
all or substantially all of its assets, merger or consolidation.

 

2



--------------------------------------------------------------------------------

  (d) “Termination” means if:

 

  (i) Within 18 months following a Change in Control, you are discharged by the
Company (or any of its subsidiaries) other than for Cause; or

 

  (ii) You terminate your employment within 24 months following a Change in
Control in the event that:

 

  (1) the Company requires you to relocate your then office to an area which is
not within reasonable commuting distance, on a daily basis, from your then
residence, except the requirement to relocate your office to the Company’s
corporate headquarters wherever located prior to the Change in Control, is not a
basis for Termination if (a) in the transfer, the Company reimburses you fully
for all your relocation costs consistent with its past practice in effect prior
to a Change in Control and (b) you are not age 55 or older with at least ten
years of creditable service under a Company retirement plan either prior to the
Change in Control or at the time of the required relocation;

 

  (2) the Company reduces your base salary or fails to increase your base salary
on a basis consistent (as to frequency and amount) with the Company’s exempt
salary system as in effect immediately prior to the Change in Control;

 

  (3) the Company fails to continue your participation in its benefit plans
(including incentive compensation and stock options) on substantially the same
basis, both in terms of the amount of the benefits provided (other than due to
the Company’s or a relevant operation’s financial or stock price performance
provided such performance is a relevant criterion under such plan) and the level
of your participation relative to other participants as exists on the date
hereof; provided that, with respect to annual and long term incentive
compensation plans, the basis with which your amount of benefits and level of
participation shall be compared shall be the average benefit awarded

 

3



--------------------------------------------------------------------------------

to you under the relevant plan during the three years immediately preceding the
date of Termination; or

 

  (4) your duties, position or reporting responsibilities are diminished.

 

3. (a) In the event of a Termination, the Company will pay you a cash amount
(“Special Severance”) equal to the sum of:

 

  (i) 12 months salary at the higher of your base rate of salary in effect at
the Company (or any subsidiary thereof) immediately prior to the Change in
Control or on the date of Termination; plus

 

  (ii) an amount equal to the greater of (a) the average of your bonus awards
actually paid under the Company’s annual cash incentive compensation plans or
programs for the three calendar years immediately preceding the year in which
Termination occurs (including zero if you participated in such plans or programs
for the particular year but nothing was paid ) or (b) your standard annual cash
incentive award for the year in which Termination occurs; plus

 

  (iii) an amount equal to the higher of (x) your annual long-term incentive
target as last in effect prior to the Change in Control and (y) your annual
long-term incentive target as in effect immediately prior to the Termination.

 

For the purposes of clause 3(a)(ii)(a), (A) the Company’s annual cash incentive
compensation plans or programs shall be deemed to include those of Olin
Corporation (“Olin”) and its subsidiaries (B) any bonus amounts deferred to the
Employee Deferral Plan for a particular bonus year shall be deemed to have been
actually paid and not deferred, and (C) if you did not participate for such
three year period in such plans or programs, the average shall be of the two
full calendar years in which you did participate or in the case of one calendar
year of participation, the amount for such one year.

 

 

  (b) During the 12-month period following your Termination, you and your
dependents shall continue to be entitled to coverage

 

4



--------------------------------------------------------------------------------

under the medical and dental insurance plans of the Company, and you shall
continue to be entitled to coverage under the life insurance plans (other than
travel/accident) of the Company, in which you participated prior to Termination
on a basis no less favorable than in effect immediately prior to the Change in
Control.

 

  (c) Payment of Special Severance will be made to you (i) over a twelve month
period in equal monthly installments commencing with the first day of the month
following the month in which your Termination occurs or (ii) at your election,
within 30 days of the date of your Termination in a lump sum equal to the sum of
the monthly payments referred to in clause (i) (“Annual Sum”) less an amount
equal to the Annual Sum multiplied by the six-month U.S. Treasury bill rate in
effect on the date of Termination; provided, however, the amount of the Special
Severance paid hereunder shall be applied to reduce whatever cash severance
payments, if any, to which you are entitled under the applicable severance
policy of the Company or under any special severance arrangements which may have
been entered into by you with the Company with respect to termination of your
employment with the Company. The payment(s) of the Special Severance will be
reduced by any applicable, required withholding taxes.

 

  (d) Nothing in this Agreement shall be deemed to limit any provision of the
Company’s 1999 Long Term Incentive Plan, or other employee benefit or incentive
compensation plan of the Company which may apply in the event of a Change in
Control.

 

  (e) You shall accrue no vacation following the date of Termination but shall
be entitled to payment for accrued and unused vacation for the then current
calendar year within 30 days of Termination.

 

  (f) You shall not be entitled to an ICP award for the calendar year of
Termination if Termination occurs during the first calendar quarter. If
Termination occurs during or after the second calendar quarter, you shall be
entitled to prorated ICP award for the calendar year of Termination which shall
be determined by multiplying your then current ICP standard by a fraction the
numerator of which is the number of weeks elapsed in the calendar year prior to
the Termination and the denominator of which is 52. You shall accrue no ICP
award during the 12

 

5



--------------------------------------------------------------------------------

months following the date of Termination. For purposes of this paragraph, “ICP”
shall mean the annual cash incentive plan or program in effect at the time of
Termination.

 

4. The amount of payments provided for in this agreement shall not be reduced by
the amount of compensation, if any, which you may receive from a third party
following your Termination.

 

5. In the event that after a Change in Control your operating unit is to be sold
and you are to be transferred to the purchaser of such operating unit, and your
prospective new employer will not agree to assume this agreement in its
entirety, then you shall be entitled to terminate your employment with the
Company (or its subsidiary) prior to the sale and receive from the Company the
payments contemplated by paragraph 3 above, unless the Company shall have agreed
to pay you the difference between the amount of such payments your prospective
new employer is prepared to assume and the amount payable hereunder.

 

6. Anything in this agreement to the contrary notwithstanding:

 

(a) In the event that you cease to be employed by the Company or its subsidiary
for any reason, whether at your election or that of the Company, prior to a
Change in Control, this agreement shall not thereafter become operative or be of
any force or effect notwithstanding the subsequent occurrence of a Change in
Control except for paragraph 9 which is effective on the date hereof.

 

7. No Employment Rights. This Agreement shall not be deemed to confer upon you a
right to continued employment with the Company or any of its affiliates.

 

8. Disputes/Arbitration.

 

(a) Except with respect to enforcement by the Company of paragraph 9 or other
legal action by the Company for breach by you of paragraph 9, any dispute or
controversy arising under or in connection with this agreement shall be settled
exclusively by arbitration at the Company’s corporate headquarters in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction;
provided, however, that you shall be entitled to seek specific performance of
your right to be paid during the pendency of any dispute or controversy arising
under or in connection with this agreement.

 

(b) The Company shall pay as they become due all reasonable legal fees and
expenses which you may incur to enforce this agreement unless you had no
reasonable basis for the claim. Should the Company dispute your entitlement to
such

 

6



--------------------------------------------------------------------------------

fees and expenses, the burden of proof shall be on the Company to establish that
you had no reasonable basis for the claim.

 

9. Nonsolicitation.

 

(a) You agree that while employed by the Company and for one year immediately
following your ceasing to be an employee of the Company for any reason (whether
voluntary or otherwise), you shall:

 

(i) not, in any way, directly or indirectly, on your own behalf or on behalf of
or in conjunction with any person, entity, business, partnership or organization
solicit, entice, hire, employ or endeavor to employ any of the employees of the
Company (but excluding former employees who are not so solicited, enticed or
hired prior to such former employee’s employment termination); and

 

(ii) not, directly or indirectly, contact or solicit (or advise or consult for
any person, organization, partnership, business, company or enterprise with
respect to soliciting or contacting) any person or entity who was a customer of
the Company at any time during the twenty-four (24) month period prior to your
ceasing to be a Company employee, or any potential customer of the Company who
was specifically targeted for solicitation by the Company at any time during
such 24-month period (such customer and potential customer being an “Arch
Customer”), for the purpose of diverting such customer from the Company with
respect to, or for the purpose of recommending, selling or providing any product
or service similar to or competing with, any product or service of the Company
that (A) is offered at the time of employment termination and (B) you were
engaged in managing, marketing, selling or manufacturing at any time during your
employment with the Company or Olin Corporation (together with subsidiaries of
Olin Corporation, being collectively “Olin”); provided further that this clause
(ii) shall also apply to (x) any Arch Customer with whom you met or contacted at
any time prior to employment termination for the express purpose of
establishing, soliciting or maintaining a customer relationship with the Company
or Olin and (y) any product or service of the Company that is offered at the
time of employment termination and that was or was to be the basis of such
customer relationship.

 

(b) You acknowledge that you have carefully read this Agreement and have given
and do now give careful consideration to the restraints imposed upon you by this
Agreement and are in full accord as to their necessity for the reasonable and
proper protection of the Company’s businesses. You acknowledge and agree that
(i) each and every restraint imposed by this paragraph 9 is reasonable with
respect to subject matter, duration and geographic area and (ii) that your
services to the Company are unique and special and that you have knowledge of
the Company’s trade secrets, customer base and other confidential information of
the Company and

 

7



--------------------------------------------------------------------------------

you hereby agree you will not assert anything to the contrary in any court,
hearing, arbitration, mediation or other legal forum. You further acknowledge
and agree that the restrictions contained in this paragraph 9 will not prevent
you from earning a living within your trade or specialty. The restraints imposed
by this paragraph 9 shall continue for their full periods and throughout the
geographic areas set forth in this paragraph 9 except as provided in paragraph
9(f) below.

 

(c) If you violate or attempt to violate any of the provisions of this paragraph
9, then the Company shall be entitled, as of right, to an injunction and/or
other equitable relief against you, restraining you from violating or attempting
to violate any of these provisions. You further agree that this provision does
not limit any other remedies that may be available to the Company for breach of
this paragraph 9 by you.

 

(d) You acknowledge that, because of the competitive nature of the Company’s
businesses and the Company’s repeat transactions with many customers, the
development and enhancement of customer relationships, contacts and goodwill are
critical factors in ensuring the Company’s survival and success and that such
customer relationships, contacts and goodwill constitute valuable assets
belonging to the Company, whether or not such assets are produced by your own
efforts. You further acknowledge that directly or indirectly soliciting the
Company’s customers for a competitor of the Company would inevitably result in
disclosure of trade secrets and confidential information belonging to the
Company, this irreparably harming the Company.

 

(e) For purposes of this paragraph 9, references to “the Company” mean the
Company including its subsidiaries.

 

(f) The parties have entered into this Agreement in the belief that its
provisions are valid, reasonable, and enforceable. However, if any one or more
of the provisions contained in this Agreement shall be held to be unenforceable
for any reason, such unenforceability shall not affect any other provision of
this Agreement, and this Agreement shall be construed as if such unenforceable
provision had never been contained herein. However, if any one or more of the
provisions contained in paragraph 9 hereof shall for any reason be held to be
excessively broad as to time, duration, geographic scope, activity or subject,
it shall be construed, by limiting and reducing it, so as to be enforceable to
the extent compatible with applicable law.

 

(g) The provisions contained in this paragraph 9 are in addition to, and
supplement, any other nonsolicitation or noncompete agreement that may be
applicable to you and does not supersede or replace any such other prior
agreements. You acknowledge and agree that any prior noncompetition or
nonsolicitation

 

8



--------------------------------------------------------------------------------

agreement between you and Olin has been assigned to the Company and is effective
as if originally entered into with the Company instead of Olin.

 

10. Your Employment Agreement relating to Inventions, Patents and Confidential
Information which you signed shall continue to remain effect in accordance with
its terms following any termination of employment.

 

11. Release. In exchange for this agreement, you hereby release and forever
discharge the Company and its affiliates and/or successors-in-interest, their
respective directors, employees and agents from any and all liabilities
whatsoever (including any claims for payments or benefits) arising under or in
connection with your previous Tier II Change-in-Control Agreement, dated April
1, 1999, between you and the Company, and such agreement shall be considered
terminated and discharged in full, except for the release contained therein
which shall survive.

 

Very truly yours, ARCH CHEMICALS, INC. By:  

/s/    Hayes Anderson        

   

--------------------------------------------------------------------------------

   

Hayes Anderson,

   

Vice President, Human Resources

 

Agreed:

 

Signature: /s/    P. Gouby

--------------------------------------------------------------------------------

Philippe Gouby